I dissent from the conclusion reached by the majority of this court for the following reason:
The entry of the director of public safety as corrected shows that there was not a dismissal, but merely a suspension of the relator.
Viewing the entry as corrected, the subject matter would not be such as to bring it within the purview of the jurisdiction of the civil service commission. The *Page 51 
power to correct clerical errors is, in my opinion, inherent in the director of public safety, as it is in any other officer required to keep records. In my opinion, not only was the director of public safety empowered to make the correction, but there was a paramount duty upon him to so correct the record as to make it speak truthfully. It may be conceded that if evidence were offered clearly showing that the purported correction was not made in good faith, and that it was merely a pretended correction, in order to accomplish a given result, the same could be disregarded. There was no evidence, however, as disclosed from the record, offered on that point, and this court should assume that the correction made in the records of the director of public safety was made in good faith in order to make it speak the truth.
Holding these views, it is my conclusion that there was error in the judgment of the common pleas court in denying the writ of mandamus.